                                                                                                            Form:nthrgBK

                                  UNITED STATES BANKRUPTCY COURT
                                        Eastern District of Michigan
                                          226 West Second Street
                                              Flint, MI 48502


                                            Case No.: 19−30639−dof
                                                  Chapter: 13
                                         Judge: Daniel S. Opperman.Flint
In Re: (NAME OF DEBTOR(S))
   Sandra Lynn Hootman
   8202 Hyne Road
   Brighton, MI 48114
Social Security No.:
   xxx−xx−4685
Employer's Tax I.D. No.:


                                             NOTICE OF HEARING

PLEASE TAKE NOTICE that the HEARING to consider and act upon the following:

38 − Motion to Dismiss Case Re: Unreasonable delay that is prejudicial to creditors and bad faith., Proposed Order,
Notice, Certificate of Service, and Exhibits Filed by Creditor Timothy J Miller (Attachments: # 1 Exhibit A −
Demand Letter # 2 Exhibit B − Initial Email Exchange # 3 Exhibit C − Follow Up Email Exchange) (Miller, David)

will be held on: 6/18/19 at 09:00 AM at U.S. Bankruptcy Court Courtroom, 226 West Second St., Flint, MI 48502

Dated: 5/24/19
                                                                  BY THE COURT

                                                                  Katherine B. Gullo, Clerk of Court
                                                                  U.S. Bankruptcy Court




        19-30639-jda       Doc 54      Filed 05/24/19      Entered 05/24/19 07:36:29          Page 1 of 1
